

 
 

--------------------------------------------------------------------------------

 

Employment Agreement
 
 





Page  3 of 14



 
 

--------------------------------------------------------------------------------

 
 
LETTER OF ENGAGEMENT
1
Form of Agreement
5
    Employee Employment Agreement
5
Absences
5
    Compassionate Leave
5
    Medical Leave
5
Family Status
6
    Married Status
6
    Dependent Children
6
Children's Educational Assistance
6
    Eligibility
6
    Educational Assistance
6
Housing and Transportation
7
Remuneration
7
    Currency of Payment
7
Health Care Plan
8
Insurance Plans
8
Vacation
 
    General
9
    Vacation Days Accrual
9
    Vacation Salary
9
    Vacation Travel Entitlement
9
Relocation
10
    Temporary living expenses
10
    Relocation
 10
    Departures
 10
Business Travel & Related Expenses
11
    General
 11
    Travel Management
11
    Travel Class
 11
    Miscellaneous
 11
    Entertainment
 11
    Expense Reports
 12
Legal Fees and Governing Law
12
    Legal Fees
 12
    Governing Law
12
    Arbitration
 12
Severance Plan and Stock Options Plan
12
    Employee Severance Agreement
12
    Stock Option Grant
 14





Page  4 of 14



 
 

--------------------------------------------------------------------------------

 

Form of Agreement
 
Employment Agreement
 
This Employment Agreement, is entered into by and between Caspian Services
Incorporated ("Company") incorporated under the laws of the state of Nevada on
July 14, 1998 and Mr. Arran Watson ("Employee"), effective the 291" of August
2008 (the "Effective Date").
 
WHEREAS, Company is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this. Agreement, and Employee
is desirous of entering the employ of Company pursuant to such terms and
conditions and for such consideration.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Company and Employee agree as follows:
 
Absences
 
Compassionate Leave
 
Employee
In case of death of a direct relative (spouse, child, parent or a brother or
sister) of the Employee, Compassionate Leave of up to seven days is granted.
Remuneration continues during this leave, and travel expenses (travel class as
per vacation) for the Employee to attend the funeral are reimbursed by Company.
Spouse
In case of the death of a direct relative (parent, or a brother or sister) of
the Employee's spouse, travel expenses (travel class as per vacation) for the
spouse to attend the funeral are reimbursed by Company.
 
Medical Leave
 
Any absence from work arising from temporary incapacity due to an accident or
illness is considered as medical leave.
Under this condition, the Employee will receive:
· 100% of remuneration for a maximum period of six months from the day of
interruption of work,
· 50% of remuneration for a maximum of six additional months.
 
In the event that employer liability insurance does not cover in full the above
specified twelve month remuneration period, the Company will compensate the
shortfall. After twelve months of continuous incapacity, the Company Insurance
Plan, if any, becomes operative.
Successive periods of medical lease separated by less than six months and
occurring within a twelve month period are added together and considered as one
continuous period of incapacity.
 
If required and when applicable, in-country Company accommodation continues to
be provided for the family.
Vacation/Break does not accrue during the absence from work.

Page  5 of 14



 
 

--------------------------------------------------------------------------------

 

A medical certificate is required as an evidence of the Employee's incapacity.
The Company may require the Employee to have a medical examination at any time.
 
Family Status
 
The Family Status of the Employee is defined as "Single". This can be further
categorized by the number of "Dependent Children", if any.
The Family Status is used in connection with policies and plans pertaining to
housing, transportation, health care, educational assistance, and vacation
travel.
 
Married Status
"Married Status" means the Employee is legally married, and the spouse and
family live at the place of assignment.
 
Dependent Children
A "Dependent Child" is defined as one who is unmarried, unemployed, in the legal
custody
of the Employee, under nineteen years of age and who lives with the Employee in
a customary parent-child relationship.
In other cases, such as divorce or re-marriage, the Employee is encouraged to
expose his family situation to his/her Employe: Motivation Manager who will
consider each case on its own merits.
In all cases, documentary evidence, such as birth certificates, legal custody
agreements, proof of alimony payments, etc., are necessary for reimbursement of
any expenses.
 
Children's Educational Assistance
 
Eligibility
The Company participates in schooling expenses under the following conditions:
Reimbursement applies to children in the legal custody of Employees under
Married Status assigned outside their country of origin.
Reimbursement applies to Dependent Children. It covers that part of the school
year following the child's third birthday and is extended until the end of the
school year in which the child reaches eighteen.
 
Educational Assistance
 
Two cases are considered depending on the availability and the quality of the
local schooling and the age of the child:
1: Schooling facilities available and deemed adequate by Employee at place of
assignment.
 
The Employee's child is expected to attend these schools and the Company will
reimburse 70% all tuition and registration fees. Not reimbursable are
schoolbooks, school insurance, uniforms and transportation costs.
 
2 : Schooling facilities not available or deemed inadequate at place of
assignment by Employee.

Page  6 of 14



 
 

--------------------------------------------------------------------------------

 

Employee is authorized to send his/her children outside the place of assignment.
In that instance, he/she will be reimbursed as per below:
 
— fifty percent (50%) of the cost of tuition and registration fees. Not
reimbursable are school insurance, uniforms, schoolbooks the indirect school
expenses (room and board).
 
— one round-trip airfare, per calendar year, per child, at the most economic
rate, between the school and the Employee's place of assignment, provided the
trip is actually taken. This trip is in addition to the travel entitlement under
"vacE.tion" policy.
 
Housing and Transportation
 
The Company provides an allowance to Employee to secure suitable and appropriate
accommodation for the Employee and his/her immediate family. The allowance will
not exceed $3,000 per month and be fully inclusive: utilities, satellite TV,
domestic staff, inter alia.
The allowance will be reviewed by Company and Employee for appropriateness as
and when the housing rental market or assignment location changes.
 
Company will provide suitable transportation for the term of employment.
 
Remuneration
 
Currency of Payment
 
The salary for Employee is express.:cl, and paid as below, in US dollars through
a dollar transfer according to the Employee's written instructions.
 
Salary is US $12,000.00 (twelve thousand) per month, equating to $144,000 (one
hundred and forty four thousand) per annum.
 
This amount is NET. The Republic of Kazakhstan (excludes any home base taxes or
social payments) income and social taxes will be paid by the Company.
 
Employee's base salary may thereafter be increased from time to time with the
approval of the Board of Directors or its delegate, as applicable. Such
increased base salary shall become the minimum base salary under this Agreement
and may not be decreased thereafter without the written consent of Employee.
 
Feeding and accommodation costs whilst on work assignment outside place of
assignment will be borne by the Company.
 
While employed by Company, Employee shall be allowed to participate, on the same
basis generally as other employees of Company, in all general employee benefit
plans and programs, including improvements or modifications of the same, which
on the Effective Date or thereafter are made available by Company to all or
substantially all of Company's similarly situated employees. Such benefits.
plans, and programs may include, without limitation, medical,

Page  7 of 14



 
 

--------------------------------------------------------------------------------

 

health, and dental care, life insurance, disability protection, and qualified
and non-qualified retirement plans. Except as specifically provided herein,
nothing in this Agreement is to be construed or interpreted to increase or alter
in any way the rights, participation, coverage, or benefits under such benefit
plans or programs than provided to similarly situated employees pursuant to the
terms and conditions of such benefit plans and programs. While employed by
Company, Employee shall be eligible to receive awards under any plan provided,
however, that the foregoing shall not be construed as a guarantee with respect
to the type, amount or frequency of such awards, if any, such decisions being
solely within the discretion of the Company or its delegate, as applicable.
 
Health Care Plan
 
BUPA International or equivalent.
 
The Health Care Plan covers the Employees and their spouses and dependent
children. The Company pays the full cost of the program.
 
The Plan provides comprehensive medical, dental, and vision care coverage. It
encourages prevention and offers the possibility of medical evacuation and
assistance services, 365 days a year, including off-duty and vacation periods.
Coverage is worldwide, except USA, and there are no restrictions on the choice
of doctors, laboratories, clinics, or hospitals as long as dealing with
recognized medical practitioners and institutions, which are pre-approved by the
health care provider.
 
Coverage begins on the Effective Dare of hire. Employees and their spouses and
dependent children are covered under this Plan from the first day of their
employment with the Company until 180 days after the day of termination or until
the day they start working for another Company which ever occurs first.
 
Eligible dependents include spouse, dependent unmarried children up to age
eighteen. There is no eligibility age limit for children who are physically or
mentally incapacitated before their eighteenth birthday. The Plan or Company
shall pay for a check-up a year for each insured person.
 
Insurance Plans
 
The Insurance Plan is designed to help Employees and their dependents meet the
financial difficulties which could result from their permanent (partial or
total) disability, total work incapacity, or death.
Where the Company does not provide a dedicated Company Insurance Plan, the
Employee will have the option to subscribe to a private insurance policy to
which the Company shall refund 50% of the cost of premiums of such insurance
plan.
 
Rotational Break
 
Rotational Break is intended to provide Employee with the opportunity to take
paid leave away from the place of assignment.

Page  8 of 14



 
 

--------------------------------------------------------------------------------

 

General
 
Management schedules Rotational Break in advance, taking into account both the
Employee's wishes and work requirements.
Rotational Break starts on the first day the Employee is not available for work
and ends on the day prior to returning to work.
 
At the close of the calendar year Company and Employee will agree whether to pay
off any unused Rotational Break days or to roll over the amount of days into to
following year. Payment is at the discretion of the Company.
 
Rotational Break Days Accrual
 
Rotational Break Days are accrued as follows:
2:1 whereby 2 days worked accrues 1 Rotational Break Day. Normal working week 6
days per week with Sunday considered a dead day with regard work rotation
calculations.
 
Rotational Break Salary
 
Rotational Break salary is paid at the current salary rate.
In case of termination of employment, prorated Rotational Break is computed and
paid in the Employee's final pay-check.
 
Rotational Break Travel Entitlement
 
The Rotational Break Travel Entitlement is intended to cover the travel costs
when an Employee, his/her spouse and Dependent children travel for Rotational
Break. Although the entitlement is computed on the basis of travel to tie
Employee's Home Base, it may be used for travel to any destination.
 
Computation of Entitlement:
The allocated entitlement amount is based on the cost of standard fare economy
class round trip air tickets per person from the assignment location to the home
base origin (as specified in the letter of employment) of the Employee as quoted
by IATA, and confirmed by the Company (location closest international airport to
city of origin closest international airport). The Employee's spouse and
Dependent children residing in the assigned location are included in the
computation. In some cases, a Dependent Child (Children) may not be residing in
the assigned location because schooling facilities are either not available or
deemed inadequate at place of assignment. In these cases, the entitlement for
such a child (children) will be computed as though they were residing in the
assigned location.
 
For children, airlines quote the cosi for the aforementioned ticket as follows:
— under 2 years of age charged 10% of adult rate,
— 2-12 years of age charged 50% of adult rate — above 12 years of age charged at
adult rate.
 
The Company will maintain the same rules as the airlines.
If a portion of the trip requires ground travel, then this will be computed as
first class train fare ("single" berth), or other equivalent transport.



Page  9 of 14



 
 

--------------------------------------------------------------------------------

 

Reimbursable Expenses
Any travel expenses related to Rotational Break travel incurred by the Employee,
his/her spouse and dependent children may be claimed up to the allocated
entitlement.
Reimbursable expenses are:
— Tickets for public transport - planes, trains, buses, etc.
— Excess luggage,
 
Miscellaneous travel expenses such as taxis, airport taxes, or meals and single
night of hotel for transit purposes are reimbursed through expense reports,
provided they are justified, reasonable and actually incurred. All other
expenses are not reimbursable.
 
Reimbursement procedure
The Employee prepares an expense report respecting the following:
—  
expenses should be supported by an invoice or receipt. For public transport,
only tickets must be provided.

—  
expenses should be less than three months old.

—  
although multiple trips may be made, no more than 2 expense reports may be
submitted each year.

 
Resignation / Termination
In the case of resignation or termination, all outstanding travel entitlements
are lost. If the Employee resigns while on Rotational Break, expenses will be
reimbursed up to a one-way economy ticket from place of assignment to Home Base.
 
Relocation
 
This section applies to the Employee relocating to the assignment location.
 
Temporary living expenses
The Company will reimburse, upon presentation of supporting documents, temporary
living expenses (rental car, food and lodging) for Employees and their families
while locating and settling into adequate housing in their new assignment.
 
Relocation
 
The Company pays for the Employee, his/her spouse and Dependent children to
travel to the assigned location.
The Company also pays for the shipping of personal effects to the assignment
location.
 
Departures
 
Redundancy / Termination
The Company pays for the Employee, his/her spouse and Dependent children to
return to the Employee's country of origin as per the rules stated in this
Section under 'Vacation'. The Company also pays for the shi aping of personal
effects back to the Employee's country of origin.

Page  10 of 14



 
 

--------------------------------------------------------------------------------

 

Lease cancellation
The Company will reimburse costs arising from the cancellation of an unexpired
lease agreement on any rented accommodation at the sending location.
 
Business Travel & Related Expenses
 
This section applies to travel other than that pertaining to vacation or
relocation.
 
General
During the Term, Company shall pay or reimburse Employee for all actual,
reasonable and customary expenses incurred by Employee in the course of their
employment; including, but not limited to, travel, entertainment, subscriptions
and dues associated with Employee's membership in professional, business and
civic organizations; provided that such expenses are incurred and accounted for
in accordance with Company's applicable policies and procedures.
 
Travel Management
All business travel must be coordinated and approved through the Employee's
direct Manager.
 
Travel Class
Air
 
International outside flights
< 8 hours Economy class (i.e. to/from Europe), unless approved for upgrade by
CEO/COO
> 8 hours Economy class (i.e. Transatlantic), unless approved for upgrade by
CEO/COO
 
Domestic flights -  Business Class
 
Rail
First class, and, when applicable, a single sleeping berth.
 
Miscellaneous
 
Additional travel expenses such as taxis, airport fees, hotel and meals between
connecting flights are refunded by the Company provided they are actually
incurred and reasonable.
 
Entertainment
 
The main purpose of entertainment is to help improve customer relations.
For reimbursement of entertainment expenses, name, Company affiliation, job
title and the purpose of the business entertainment should identify the guest.

Page  11 of 14



 
 

--------------------------------------------------------------------------------

 

Expense Reports
All requests for the reimbursement of expenses, whatever their nature, must be
made on expense reports.
The Employee prepares an expense report respecting the following:
— expenses should be supported by an invoice or receipt;
— expenses should be less than three months old
Expenses are reimbursed in US Dollars.
 
Legal Fees and Governing Law
 
Legal Fees
In the event of any dispute, each pa-ty shall bear without limitation its own
legal costs unless otherwise awarded in a ruling by a competent court or
tribunal.
 
Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
England, Company and Employee agree that all disputes between the parties shall
be litigated only therein.
 
Arbitration
Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in England, or in such
other location as may be agreed to by Company and Employee.
 
 Severance Plan and Stock Options Plan
 
The Deferred Benefits package consists of the following plans:
— Severance Plans
— Stock Option Plan
 
Employee Severance Agreement
 
The Employee shall be eligible for termination compensation and benefits
described below terminated under the following conditions:
 
(a) The Employee's employment is Involuntarily Terminated or Voluntarily
Terminated;
 
(b) A Change in Control occurs with the result that the Employee's employment is
Involuntarily or Voluntarily Terminated within six (6) months following the date
of the Change in Control;
 
(c) A Change in Control occurs with the result that the Employee's employment is
Involuntarily or Voluntarily Terminated within six (6) months prior to the date
of the Change in Control; or

Page  12 of 14



 
 

--------------------------------------------------------------------------------

 

The Employee shall not be eligible for the termination compensation and benefits
described below terminated under the following conditions:
 
(a) The Employee's employment is Terminated for Cause
 
(b) The Employee Resigns, except for reasons detailed under Voluntary
Termination.
 
Benefits Upon Termination. If the Employee becomes eligible for benefits under
the above section, the Company shall pay or provide to the Employee the
following compensation and benefits:
 
(a) Salary. The Employee will continue to receive his current salary for two (2)
month period following the Employee's date of termination in the same manner as
it was being paid as of the date of termination. For purposes hereof, the
Employee's "current salary" shall be the highest rate in effect during the
twelve-month period prior to the Employee's termination.
 
Termination for Cause
 
Cause shall mean:
 
(i) the Employee's material fraud, malfeasance, gross negligence, or wilful
misconduct with respect to business affairs of the Company that is directly or
materially harmful to the business or reputation of the Company or any
subsidiary of the Company, or
 
(ii) Employee's conviction of or failure to contest prosecution for a felony or
a crime involving moral turpitude.
 
A termination of Employee for "Cause" based on clause (1) or (ii) of the
preceding sentences shall take effect thirty (30) days after the Company gives
written notice of such termination to Employee specifying the conduct deemed to
qualify as Cause, unless Employee shall, during such 30-day period, remedy the
events or circumstances constituting cause to the reasonable satisfaction of the
Company.
 
Voluntary Termination shall mean termination of employment that is voluntary on
the part of the Employee but is due to:
 
(i) a significant reduction of the Employee's responsibilities, title or status
resulting from a formal change in such title or status, or from the assignment
to the Employee of any duties inconsistent with his title, duties, or
responsibilities;
 
(ii) a reduction in the Employee's compensation, remuneration or benefits; or
 
(iii) a Company-required involuntary relocation of Employee's place of residence
or a significant increase in the Employee's travel requirements.
 
A termination shall not be considered voluntary within the meaning of this
Agreement if such termination is the result of Cause, Disability, or death of
the Employee.
 
Involuntary Termination shall mean termination of employment that is the
decision of the Company for reasons other than Cause.

Page  13 of 14



 
 

--------------------------------------------------------------------------------

 

Change in Control shall mean:
 
(i) An acquisition by any Person or Group wherein that Person or Group end up
beneficially owning fifty percent (50%) or more of the Company Shares
Outstanding or fifty percent (50%) or more of the combined voting power of the
Company. or
 
(ii) The approval of the shareholders of the Company of a reorganization,
merger, consolidation, complete liquidation, or dissolution of the Company, the
sale or disposition of all or substantially all of the assets of the Company or
any similar corporate transaction.
 
Stock Grant
 
At the Company's discretion you will be considered for discretionary stock
grants determined by the Compensation Committee or in the absence of a
Compensation Committee the Board of Directors.
 
Grants vest over three years, exerci ;able within five years of full vesting.
 
      Percentage of Shares
Number of Full Years                                             Vested
 
Less than           1 year                                                0%
 I year                                                33
2 years                                             67%
                                            3
years                                             100%
 
In witness hereof the parties hereto have executed this Agreement the day and
year above first written.

 

For Company

/s/

 
For Employee
 
/s/

 



Page  14 of 14



 
 

--------------------------------------------------------------------------------

 
